Citation Nr: 0427521	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-08 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified in support of this 
claim at hearings held at the RO before a Decision Review 
Officer in February 2003, and before the undersigned in 
Washington, D.C., in June 2004.

The Board notes that the veteran initiated an appeal of the 
RO's July 2002 rating decision which granted service 
connection for prostate cancer, status post radical 
prostatectomy, but assigned only a noncompensable evaluation, 
and which denied reopening the veteran's claim of entitlement 
to service connection for bronchitis and asthma.  After the 
RO issued a rating decision increasing the evaluation 
assigned residuals of the veteran's prostate cancer to 40 
percent and after the RO issued a statement of the case 
noting three claims on appeal, the veteran submitted a VA 
Form 9 (Appeal to Board of Veterans' Appeals) perfecting only 
one of those claims:  entitlement to service connection for 
hepatitis C.  Since then, the RO has not certified for 
appeal, and the veteran has not offered any argument or 
evidence pertinent to, any other issue.  Moreover, there is 
no indication that the veteran is of the belief that any 
other issue is in appellate status.  Therefore, even though 
the RO included the issues of entitlement to a higher initial 
evaluation for residuals of prostate cancer and entitlement 
to service connection for breathing difficulties diagnosed as 
asthma and bronchitis in its April 2003 statement of the 
case, these issues are not in appellate status and any 
failure to discuss them is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In written statements received in December 2003, the veteran 
and his representative raised a claim of entitlement to 
service connection for post-traumatic stress disorder.  In an 
e-mail received in April 2004, a VA claims examiner indicates 
that the veteran has filed an application for "RH" 
insurance.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  The veteran's hepatitis C is not related to his period of 
active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  Bernard, 4 Vet. App. at 
392-94. 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  Id. 
at 120-21.  

In this case, prior to initially deciding the veteran's 
claim, in a letter dated in April 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
of VA's newly expanded duties to notify and assist.  The RO 
indicated that it was developing the veteran's claim pursuant 
to the latter duty and would assist the veteran in obtaining 
and developing all outstanding evidence provided he 
identified the source or sources of that evidence, including 
the name and addresses of all treatment providers and the 
dates of treatment.  The RO indicated that it was required by 
law to make reasonable efforts to assist the veteran, 
including by obtaining medical records, employment records, 
or records from other Federal agencies, but that ultimately, 
it was the veteran's responsibility to ensure the RO's 
receipt of all pertinent evidence.  The RO indicated that the 
veteran could accept VA's assistance in obtaining all 
pertinent, outstanding evidence or submit such evidence on 
his own initiative. 

The timing of this VCAA notice reflects compliance with the 
express timing requirements of the law as found by the Court 
in Pelegrini II as it was sent prior to the RO initially 
deciding the veteran's claim for service connection for 
hepatitis C in a rating decision dated July 2002.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of this appeal reflect compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.  As indicated, the VCAA notice informed the 
veteran that VA would assist the veteran in obtaining all 
pertinent, outstanding evidence, but that in the meantime, 
the veteran should identify such evidence or obtain and 
submit it to the RO in support of his claim.  In addition, in 
another letter dated April 2002, a rating decision dated July 
2002 and a statement of the case issued in April 2003, the RO 
explained to the veteran that the medical community 
recognized several risk factors for hepatitis C and asked the 
veteran to provide information on any such factors that 
applied to him.  As well, the RO notified the veteran of the 
reasons for which his claim had been denied, the evidence it 
had requested in support of that claim, the evidence it had 
considered in denying the claim, and the evidence still 
needed to substantiate the claim.  The RO also provided the 
veteran the regulations pertinent to his claim, including 
those governing VA's duties to notify and assist.

In a written statement dated in August 2002 and during his 
February 2003 hearing, the veteran alleged that he never 
received the April 2002 VCAA notice or letter requesting 
information on his risk factors for hepatitis C.  The Board 
notes, however, that the letters at issue were sent to the 
veteran at the address that was then of record.  In fact, the 
veteran reported this same address in the written statement 
that alleged non-receipt of the letters.  Moreover, neither 
of these letters was returned to the RO as nondeliverable.  
There is a presumption of regularity that supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that these 
individuals have properly discharged their official duties.  
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  In 
this case, the veteran has submitted no evidence to show that 
he did not receive the April 2002 letters and his mere 
assertion of nonreceipt is insufficient to rebut the 
presumption of regularity.  The Board must therefore presume 
that the Secretary properly discharged his official duties 
and mailed the letters to the veteran in the normal course of 
business.  See Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)); see 
also Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996).  See also Fluker v. Brown, 5 
Vet. App. 296, 298 (1993) (citing Piano v. Brown, 5 Vet. App. 
25, 27 (1993) (per curiam).  A statement of non-receipt from 
the veteran, even when supported by statements from his 
parents, is not the type of "clear evidence" to the 
contrary which is sufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including private 
treatment records.  The RO did not conduct further medical 
inquiry in an effort to substantiate the veteran's claim.  
Given the veteran's contentions and the evidence in his 
service medical records, however, such action was not 
required.  During the course of his appeal, the veteran 
contended that he developed hepatitis C secondary to in-
service exposure to blood products, but his service medical 
records do not substantiate such exposure or any other risk 
factor for hepatitis.  As there is no credible and competent 
evidence of an in-service risk factor to associate with the 
veteran's hepatitis C any opinion obtained via further 
medical inquiry would be speculative.

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection may be granted only when a 
disability that was incurred or aggravated in line of duty 
was not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301(a) (2003).  The isolated and infrequent use 
of drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability 
or death, such disability or death will be considered the 
result of the person's willful misconduct.  Organic diseases 
and disabilities which are a secondary result of the chronic 
use of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



III.  Analysis

In written statements submitted during the course of this 
appeal and during a private treatment visit in 1999, and 
hearings held in February 2003 and June 2004, the veteran 
indicated that he was seeking service connection for 
hepatitis C on the basis that he developed that disease 
secondary to in-service exposure to blood products.  He 
contended that he was not diagnosed with hepatitis C in 
service because, at the time he served, the hepatitis C virus 
had not yet been identified, there was no test for hepatitis 
C available, and doctors called the disease non-A and non-B 
hepatitis.  

During his first hearing, the veteran asserted that, in 
service, he gave blood, including in unsanitized areas, and 
received blood transfusions, including during dental work and 
while being treated for burns to the arms, face and chest.  
During his second hearing, however, he asserted that he never 
received a blood transfusion and that the in-service exposure 
to blood occurred when he was in the hospital healing from 
his burn wounds.  At that time, he allegedly came in contact 
with other patients' blood.   

During the course of his appeal the veteran has also asserted 
that most of the risk factors associated with getting 
hepatitis C did not apply to him.  He reports that he never 
engaged the services of a prostitute, did not have multiple 
sexual partners (instead having been married to the same 
individual for 20 years), never used drugs requiring needles, 
never participated in homosexual behavior, and did not have a 
tattoo or any body piercings.  He claimed that he did, 
however, work as a cook in the service and helped provide aid 
to individuals working in the kitchen who cut themselves on 
cans and with sharp objects.  Allegedly, during some of these 
incidents, he too had cuts.  He contended that, through these 
cuts, he had direct contact with the blood of others.  The 
veteran further asserted that, during basic training, he 
received vaccinations with jet injection guns, while serving 
in Vietnam, he shared a razor with another individual who fit 
into the high risk group, was exposed to chemical sprays, and 
ate unwashed fruit.  The veteran also reported that he 
engaged in intranasal cocaine use in the 1970s.  

The veteran had active service from June 1969 to January 
1972.  There is no indication in his service medical records 
that, during that time frame, including while he was being 
treated for burns to the right arm and face, or coincident 
with dental work, he received a blood transfusion or was 
exposed to blood products.  There is also no indication in 
his service medical records that he was diagnosed with any 
form of hepatitis.  On separation examination conducted in 
November 1971, the examiner noted no abnormalities of the 
liver and a urinalysis, including which tested for drugs, was 
negative. 

In 1999, private physicians, including J. B., M.D., and R. 
R., M.D., diagnosed the veteran with hepatitis C based on 
reports of laboratory tests, a liver biopsy, and other 
hepatitis-related tests.  In May 1999, Dr. J. B. noted that 
the veteran had done nasal cocaine in the early 1970s, but 
had never done intravenous drugs.  Dr. J.B. also noted that, 
prior to surgery for prostate cancer in April 1999, the 
veteran had not received a blood transfusion.  Since 1999, 
the veteran has continued to receive treatment for hepatitis.

In support of his claim the veteran has submitted statements 
from a friend and his former spouse indicating that they 
never witnessed the veteran using intravenous drugs, getting 
body art, or soliciting prostitutes.  The veteran submitted 
these statements to the RO in July 2004, after the RO had 
certified for appeal the claim being decided and transferred 
the claims file to the Board.  The veteran waived his right 
to have the RO initial consider these statements in 
connection with his appeal.  The veteran also submitted a 
copy of VA's Fast Letter 04-13, which indicates that 
transmission of hepatitis C with an airgun injector is 
biologically plausible although there is no scientific 
evidence documenting such means of transmission.

Given the veteran's lack of medical training, his own 
assertions, alone, may not be considered competent evidence 
of a nexus between hepatitis C, first diagnosed many years 
after service discharge, and service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that laypersons are 
not competent to offer medical opinions).  

One VA medical professional has addressed the etiology of 
hepatitis C.  In July 2004, that physician submitted a 
written statement indicating that he worked where the veteran 
received his medical care and that the veteran had been 
diagnosed with chronic hepatitis C in 1998.  The physician 
also indicated that the veteran reported that he was exposed 
to blood during the Vietnam War when he was wounded and did 
not have any other risk factors.  Based on this information, 
the physician concluded that it was more probable than not 
that the infection was related to his military service.   

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to a medical opinion.  In this case, the Board attaches no 
weight to the aforementioned opinion.  First, it is based 
entirely on the veteran's own report of in-service exposure 
to blood products, a fact which is not substantiated, or even 
suggested, by the actual service medical records.  Instead 
these service medical records, although noting receipt of 
dental work and treatment for burns, are absent any notation 
of blood loss, blood transfer or other potential exposure to 
blood products, to include via other patients or individuals 
working alongside the veteran in food service.  Furthermore, 
the VA opinion fails to acknowledge or discuss the 
documentation in the claims file regarding another potential 
risk factor:  the veteran's admitted intranasal cocaine use 
in the 1970s.  Although the veteran has repeatedly denied 
intravenous drug use and although there is no notation of 
such in the record, intranasal cocaine use is among the risk 
factors for hepatitis.  Such use during service would be 
considered misconduct on the part of the veteran and preclude 
service connection for hepatitis C resulting therefrom.  The 
VA examiner thus relied on the veteran's report of having no 
potential risk factors for hepatitis C other than in-service 
exposure to blood products, an assertion that the other 
evidence of record refutes.  For these reasons, this medical 
opinion lacks probity to establish a relationship between 
hepatitis C and service.  There is no other competent medical 
evidence even suggesting such relationship.

In light of the foregoing, the Board concludes that hepatitis 
C was not incurred in or aggravated by service.  The evidence 
is not in relative equipoise; rather, there is no competent 
and probative evidence showing that hepatitis C, first 
diagnosed years after service, is related to any in-service 
incident.  As such, the benefit of the doubt doctrine is not 
for application and service connection for hepatitis C is not 
warranted.


ORDER

Service connection for hepatitis C is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



